EXHIBIT 99.1 SUBSCRIPTION AGREEMENT FOR OVATION RESEARCH INC. COMMON STOCK ($.04 PER SHARE) Persons interested in purchasing common stock of Ovation Research Inc. must complete and return this Subscription Agreement along with their check, money order or bank draft payable to:Ovation Research Inc. ("the Issuer" and "the Company"). Subject only to acceptance hereof by the Issuer, in its discretion, the undersigned hereby subscribes for the number of common shares and at the aggregate subscription price set forth below. An accepted copy of this Agreement will be returned to the Subscriber as a receipt, and the physical stock certificate will be delivered to each Investor within sixty (60) days of the Close of this Offering. SECURITIES OFFERED - The Company is offering a total of 2,000,000 shares of its common stock (par value $.001 per share) at a price of $.04 per share. There is no minimum amount of subscription required per investor and the company will not be able to spend any of the proceeds unless all the shares are sold and all proceeds are received. SUBSCRIPTION - In connection with this subscription the undersigned hereby subscribes to the number of common shares shown in the following table. NUMBER OF COMMON SHARES Multiply by Price of Shares x $.04 per Share Aggregate Subscription Price $ Check or money order shall be made payable to Ovation Research Inc. In connection with this investment in the Company, I represent and warrant as follows: a) Prior to tendering payment for the shares, I received a copy of and read your prospectus dated , 201. b) I am a bona fide resident of the state of or a non-US resident. c) The Issuer and the other purchasers are relying on the truth and accuracy of the declarations, representations and warranties herein made by the undersigned. Accordingly, the foregoing representations and warranties and undertakings are made by the undersigned with the intent that they may be relied upon in determining his/her suitability as a purchaser. Investor agrees that such representations and warranties shall survive the acceptance of Investor as a purchaser. 1 Please register the Shares, which I am purchasing in the following name(s): As (check one) Individual Tenants in Common Existing Partnership Joint Tenants Corporation Trust IRA Minor with adult custodian underthe Uniform Gift to Minors Act For the person(s) who will be registered shareholder(s): Signature of Subscriber Signature of Co-Subscriber Name of Subscriber (Printed) Name of Co-Subscriber (Printed) Address Address of Co-Subscriber Address Address of Co-Subscriber ACCEPTED BY:Ovation Research Inc., a Nevada Corporation By: Date: Officer 2
